 NOTICE:  This opinion is subject to formal revision swdwww  before publication in the bound volumes of NLRB decisions.  Readers are requested to notify the Executive Secretary, National Labor Relations Board, Washington, D.C.  20570, of any typographical or other formal errors so that correc-tions can be included in the bound volumes. Prime Envelope & Graphics, Inc. and Printing Spe-cialties and Paper Products Union, Local 447, GCIU, AFLŒCIO.  Case 22ŒCAŒ26086 April 30, 2004 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS WALSH  AND MEISBURG The General Counsel seeks a default judgment in this case on the ground that the Respondent has failed to file an answer to the complaint.  Upon a charge filed by the Union on October 31, 2003, the General Counsel issued the complaint on January 30, 2004, against Prime Enve-lope & Graphics, Inc., the Respondent, alleging that it has violated Section 8(a)(1) and (5) of the Act.  The Re-spondent failed to file an answer.   On April 1, 2004, the General Counsel filed a Motion for Default Judgment with the Board.  On April 7, 2004, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed no re-sponse.  The allegations in the motion are therefore un-disputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Default Judgment Section 102.20 of the Board™s Rules and Regulations provides that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  In addition, the complaint affirmatively stated that unless an answer was filed within 14 days of service of the complaint, all the allegations in the complaint would be considered admitted.  Further, the undisputed allegations in the General Counsel™s motion disclose that the Region, by letter dated February 19, 2004, notified the Respondent that unless an answer was received by February 26, 2004, a motion for default judgment would be filed. In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Default Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, the Respondent, a corporation with an office and place of business in Carlstadt, New Jersey, has been engaged in the manufacture, printing, and production of stationary, office supplies, and enve-lopes.   During the 12-month period preceding issuance of the complaint, the Respondent, in conducting its business operation described above, sold and shipped from its Carlstadt facility goods valued in excess of $50,000 di-rectly to customers located outside the State of New Jer-sey, and purchased and received goods and services val-ued in excess of $50,000 directly from suppliers located outside the State of New Jersey. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act, and that Printing Specialties and Paper Products Union, Local 447, GCIU, AFLŒCIO is a labor organization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES The following employees of the Respondent (the unit) constitute an appropriate unit for the purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act:  All employees of the Employer including handlers of cases, rolls, bundles, cartons, etcetera; packers; order fillers; order pickers; stockmen; shipping and receiving clerks; cutters; rotary cutters; slitters; sheeters and re-winders; sealers and wrappers of cut stock; operators; pressmen and platemaker/strippers but excluding all of-fice clerical employees, guards and supervisors as de-fined in the Act.  Since about December 1961, and at all material times, the Union has been the designated exclusive collective-bargaining representative of the unit and since then has been recognized as the representative by the Respondent.  This recognition has been embodied in successive collec-tive-bargaining agreements, the most recent of which was effective from April 1, 2000, to April 30, 2003. At all material times since December 1961, based on Section 9(a) of the Act, the Union has been the exclusive collective-bargaining representative of the unit. Beginning on about May 15, 2003, the Respondent has failed to make contributions to the Union™s Pension and Annuity Fund for the month of March 2003, and continu-ing for each month thereafter until the present time. 341 NLRB No. 110  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2The subject set forth above relates to the wages, hours, 
and other terms and conditions of employment of the unit 
and is a mandatory subject for the purposes of collective 
bargaining. 
The Respondent engaged in
 the conduct described 
above without affording the Union an opportunity to bar-
gain with the Respondent with respect to this conduct. 
CONCLUSION OF LAW By the conduct described 
above, the Respondent has 
failed and refused to bargain collectively with the exclu-
sive collective-bargaining repr
esentative of its employees 
within the meaning of Section 8(d) of the Act in violation 
of Section 8(a)(5) and (1) of the Act, and has thereby 
engaged in unfair labor practices affecting commerce 
within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in cer-
tain unfair labor practices, we shall order it to cease and 
desist and to take certain affirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent violated Section 8(a)(5) and 

(1) by unilaterally failing to make contributions to the 
Union™s Pension and Annuity Fund for the month of 
March 2003, and continuing 
for each month thereafter 
until the present time, we sh
all order the Respondent to 
make all such delinquent benefit fund payments, includ-

ing any additional amounts applicable to such payments 

as set forth in 
Merryweather Optical Co
., 240 NLRB 
1213, 1216 (1979).1  We shall also order the Respondent 
to reimburse the unit employees for any expenses ensu-
ing from its failure to make contributions to the Pension 
and Annuity Fund, as set forth in 
Kraft Plumbing & 
Heating
, 252 NLRB 891 fn. 2 (1980), enfd. 661 F.2d 940 
(9th Cir. 1981), such amounts to be computed in accor-
dance with 
Ogle Protection
 Service
, 183 NLRB 682 
(1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interest 
as prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987). 
ORDER The National Labor Relations Board orders that the 
Respondent, Prime Envelope & Graphics, Inc., Carlstadt, 
New Jersey, its officers, agents, successors, and assigns, 
shall 
1. Cease and desist from 
                                                          
                                                           
1 To the extent that an employee has made personal contributions to 
a benefit or other fund that have been accepted by the fund in lieu of 
the Respondent™s delinquent contri
butions during the period of the 
delinquency, the Respondent will re
imburse the employee, but the 
amount of such reimbursement will constitute a setoff to the amount 
that the Respondent otherwise owes the fund. 
(a) Failing and refusing to bargain collectively and in 
good faith with Printing Specialties and Paper Products 
Union, Local 447, GCIU, AFLŒCIO, by unilaterally fail-
ing to make contributions to the Union™s Pension and 
Annuity Funds on behalf of unit employees.  The appro-
priate unit consists of: 
 All employees of the Employer including handlers of 

cases, rolls, bundles, cartons, etcetera; packers; order 
fillers; order pickers; stockmen; shipping and receiving 
clerks; cutters; rotary cutters; slitters; sheeters and re-
winders; sealers and wrappers of cut stock; operators; 
pressmen and platemaker/strippers but excluding all of-
fice clerical employees, guard
s and supervisors as de-
fined in the Act. 
 (b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Make all required Pens
ion and Annuity Fund pay-
ments that have not been made for the month of March 
2003, and each month thereafter, and reimburse unit em-
ployees for any expenses resulting from its unlawful fail-
ure to make these payments, with interest, as set forth in 
the remedy section of this Decision. 
(b) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment records, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records if
 stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(c) Within 14 days after service by the Region, post at 
its facility in Carlstadt, New Jersey, copies of the at-
tached notice marked ﬁAppendix.
ﬂ2  Copies of the notice, 
on forms provided by the Regional Director for Region 
22, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
 2 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  PRIME ENVELOPE & GRAPHICS 3event that, during the pendenc
y of these proceedings, the Respondent has gone out of business or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees and former employees em-
ployed by the Respondent at any time since May 15, 
2003. (d) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-

sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
Dated, Washington, D.C.  April 30, 2004 
  Robert J. Battista,  
Chairman 
    Dennis P. Walsh, 
Member 
    Ronald Meisburg, 
Member 
         (SEAL)          NATIONAL LABOR RELATIONS BOARD  APPENDIX  NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit or protection 
Choose not to engage in any of these protected 
activities. 
  WE WILL NOT fail and refuse to bargain collectively and 
in good faith with Printing Specialties and Paper Prod-
ucts Union, Local 447, GCIU, AFLŒCIO, by unilaterally 
failing to make contributions to the Union™s Pension and 
Annuity Fund on behalf of unit employees.  The appro-
priate unit consists of: 
 All of our employees including handlers of cases, rolls, 
bundles, cartons, etcetera; packers; order fillers; order 
pickers; stockmen; shipping and receiving clerks; cut-
ters; rotary cutters; slitters; sheeters and rewinders; 
sealers and wrappers of cut stock; operators; pressmen 
and platemaker/strippers but
 excluding all office cleri-
cal employees, guards and supervisors as defined in the 
Act.  WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL make all required Pension and Annuity Fund 
payments that have not been made for the month of 
March 2003 and each month thereafter, and reimburse 
unit employees for any expenses resulting from our 
unlawful failure to make these payments, with interest. 
 PRIME ENVELOPE & GRAPHICS, INC.  